          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 1 of 46



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

 IN RE:                                                §
                                                       §      CASE NO. 19-20063
 SQLC SENIOR LIVING CENTER AT                          §
 CORPUS   CHRISTI,  INC.  d/b/a                        §      CHAPTER 11
 MIRADOR                                               §
                                                       §
           Debtor.                                     §


    DECLARATION OF LOUIS E. ROBICHAUX IV IN SUPPORT OF VOLUNTARY
                  PETITION AND FIRST DAY MOTIONS

         I, Louis E. Robichaux IV, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of

perjury as follows:

         1.        My name is Louis E. Robichaux IV (“Robichaux”). I am the Chief Restructuring

Officer of SQLC Senior Living Center at Corpus Christi, Inc. d/b/a Mirador (“Mirador” or the

“Debtor”). I have held this position since October 1, 2018. My business address and telephone

number are as follows:

                             Ankura Consulting Group, LLC
                             Attn: Louis E. Robichaux IV, Senior Managing Director
                             15950 Dallas Parkway, Suite 750
                             Dallas, TX 75248
                             Telephone: (214)200-3689

         2.        I submit this Declaration based on personal knowledge in support of (a) the

voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) filed by the Debtor on February 8, 2019 (the “Petition Date”); and (b) the following notice

and motions (collectively, the “First Day Motions”):

              A.       NOTICE OF DESIGNATION AS COMPLEX CHAPTER 11 CASE;

              B.       EMERGENCY MOTION TO APPROVE (A) MAINTENANCE OF
                       CERTAIN PRE-PETITION BANK ACCOUNTS   AND  CASH


FIRST DAY DECLARATION – ROBICHAUX                                                            Page 1
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 2 of 46



                       MANAGEMENT SYSTEM; AND (B) CONTINUED USE OF EXISTING
                       CHECKS AND BUSINESS FORMS;

              C.       EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS
                       (I) AUTHORIZING POST-PETITION FINANCING, (II) AUTHORIZING
                       USE OF CASH COLLATERAL, (III) GRANTING LIENS AND PROVIDING
                       SUPER-PRIORITY    ADMINISTRATIVE       EXPENSE     STATUS,
                       (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING
                       AUTOMATIC STAY, AND (VI) GRANTING RELATED RELIEF;

              D.       EMERGENCY MOTION FOR (A) ENTRY OF AN ORDER APPROVING
                       (1) THE ASSET PURCHASE AGREEMENT AND AUTHORIZING THE
                       DEBTOR TO ENTER INTO THE ASSET PURCHASE AGREEMENT AND
                       COMPLY WITH ITS OBLIGATIONS THEREUNDER; (2) RELATED BID
                       PROTECTIONS; (3) THE PROCEDURES FOR THE SOLICITATION OF
                       HIGHER OR BETTER OFFERS; (4) THE FORM AND MANNER OF
                       NOTICE; (5) THE PROCEDURES FOR DETERMINING CURE AMOUNTS
                       FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES; AND
                       (B) ENTRY OF AN ORDER APPROVING (1) THE SALE OF
                       SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR
                       OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS; AND
                       (2) THE ASSUMPTION AND ASSIGNMENT OF CERTAIN CONTRACTS
                       AND UNEXPIRED LEASES;

              E.       EMERGENCY MOTION TO (A) APPROVE (1) PRE-PETITION WAGES,
                       SALARIES AND PAYROLL TAXES; (2) TO REIMBURSE EMPLOYEES
                       FOR PRE-PETITION BUSINESS EXPENSES; AND (B) TO HONOR
                       EXISTING BENEFIT PLANS AND POLICIES AT THEIR DISCRETION IN
                       THE ORDINARY COURSE OF BUSINESS;

              F.       EMERGENCY MOTION TO AUTHORIZE (A) LIABILITY, PROPERTY,
                       AND OTHER INSURANCE PROGRAMS, (B) PAYMENT OF ALL
                       OBLIGATIONS IN RESPECT THEREOF, AND (C) THE ABILITY TO
                       ENTER INTO PREMIUM FINANCING AGREEMENTS IN THE
                       ORDINARY COURSE OF BUSINESS;

              G.       EMERGENCY MOTION TO (A) AUTHORIZE THE DEBTOR TO MAKE
                       ADEQUATE ASSURANCE OF PAYMENTS TO UTILITIES;
                       (B) PROHIBIT UTILITIES FROM ALTERING, REFUSING, OR
                       DISCONTINUING SERVICES; AND (C) ESTABLISH PROCEDURES FOR
                       RESOLVING REQUESTS FOR ADDITIONAL ASSURANCE OF
                       PAYMENT;

              H.       EMERGENCY MOTION FOR ORDER AUTHORIZING THE DEBTOR TO
                       PAY PRE-PETITION SALES, USE, AND OTHER TAXES AND RELATED
                       OBLIGATIONS;



FIRST DAY DECLARATION – ROBICHAUX                                            Page 2
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 3 of 46



              I.       EMERGENCY MOTION UNDER 11 U.S.C. § 333 TO EXCUSE
                       APPOINTMENT OF A PATIENT CARE OMBUDSMAN;

              J.       APPLICATION TO APPROVE AGREEMENT WITH EPIQ CORPORATE
                       RESTRUCTURING, LLC AND APPOINT EPIC CORPORATE
                       RESTRUCTURING, LLC AS CLAIMS, NOTICING, SOLICITING AND
                       BALLOTING AGENT;

              K.       EMERGENCY MOTION TO ESTABLISH DEADLINES FOR FILING
                       PROOFS OF CLAIM AND APPROVING THE FORM AND MANNER OF
                       NOTICE THEREOF;

              L.       EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING
                       THE DEBTOR TO (A) MAINTAIN, ADMINISTER, AND MODIFY
                       MEDICAL PAYMENT REFUND PROGRAMS AND PRACTICES; AND
                       (B) HONOR OBLIGATIONS RELATED THERETO;

              M.       MOTION FOR ORDER EXCUSING CERTAIN RESIDENTS FROM FILING
                       PROOFS OF CLAIM WITH RESPECT TO ENTRANCE FEES;

              N.       EMERGENCY MOTION FOR AN ORDER AUTHORIZING THE DEBTOR
                       TO (I) ESCROW POST-PETITION ENTRANCE FEES AND (II) REFUND
                       CERTAIN ENTRANCE FEES; and

              O.       EMERGENCY MOTION TO (A) PERMIT FILING OF CREDITOR
                       MATRIX; (B) IMPLEMENT CERTAIN NOTICE PROCEDURES AND (C)
                       IMPLEMENT PROCEDURES TO MAINTAIN AND PROTECT RESIDENT
                       INFORMATION.

         3.        I further submit this Declaration to assist this Court and parties-in-interest in

understanding the circumstances that compelled the commencement of the Debtor’s chapter 11

case (the “Case”).

         4.        The relief sought in the First Day Motions should enable the Debtor to administer

its estate effectively. I have reviewed the First Day Motions, and I believe the requested relief is

necessary to ensure the success of this Case.

         5.        Except as otherwise indicated, all facts as set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents, or my opinion based upon




FIRST DAY DECLARATION – ROBICHAUX                                                             Page 3
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 4 of 46



experience, knowledge, and information concerning the Debtor. If called upon to testify, I would

testify competently to the facts set forth in this Declaration.

                             RELEVANT FACTUAL BACKGROUND

A.       Overview of the Debtor’s Business

         6.        Mirador, a Texas nonprofit corporation owns and operates a 228-unit continuing

care retirement community (“CCRC”) comprised of 271,455 square feet of developed property on

approximately 17 acres of land (the “Facility”) which opened in June 2011. As of January 1, 2019,

the Debtor employs 183 employees (the “Employees”). Mirador offers seniors a full continuum

of care in one centralized campus-style setting throughout the aging process.



                                   Below is a picture of the Facility.




FIRST DAY DECLARATION – ROBICHAUX                                                        Page 4
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 5 of 46



         7.        Upon entering the CCRC, residents (each a “Resident,” and collectively the

“Residents”) are provided spacious apartment homes and a broad range of social and recreational

activities. As Residents enter their later years and require additional assistance with everyday

activities or health care services, they have access to assisted living, memory support, skilled

nursing facilities, and rehabilitation services all located on the Facility. Additionally, Mirador

provides its Residents with multiple entertainment outlets and other social benefits. Mirador’s

amenities are designed to address all aspects of a Resident’s life, including the following: living

unit, main and private dining rooms, fitness center, business center/library, beauty salon/barber

shop, club room, creative arts center, residential storage, and a mail alcove. Simply put, the

Residents entrust their health, safety, and well-being to Mirador for the duration of their lives.

Below are pictures of some of the Facility’s amenities.



                            Below is a picture of the Facility’s club room.




FIRST DAY DECLARATION – ROBICHAUX                                                          Page 5
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 6 of 46




                            Below is a picture of the Facility’s pool and hot tub.




FIRST DAY DECLARATION – ROBICHAUX                                                    Page 6
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 7 of 46




                            Below is a picture of one of the Facility’s dining rooms.



FIRST DAY DECLARATION – ROBICHAUX                                                       Page 7
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 8 of 46




                            Below is a picture of one of the Resident units.


FIRST DAY DECLARATION – ROBICHAUX                                              Page 8
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 9 of 46




         8.        For many seniors, joining a CCRC is an attractive option for them and their families

because it helps minimize the burdens and costs associated with the aging process. These seniors

will often sell their homes or liquidate significant assets, including their life savings, in order to

become a part of a CCRC, like Mirador

         9.        CCRCs, however, are often operationally and financially complex. Specifically,

CCRCs can be challenging to operate because they require the maintenance of a broad range of

services to seniors in varying stages of the aging process. Additionally, CCRCs require a steady

flow of new residents in order to maintain day-to-day operations and to remain current on financial

obligations, including, most importantly, obligations to current and former residents.

         10.       As will be described in greater detail below, Mirador relies on revenue generated

by New Residents (defined below) to, among other things, maintain its day-to-day operations, meet

its debt obligations and comply with its resident refund obligations.            Recently, the highly

competitive local senior living market has impacted Mirador’s ability to generate sufficient net

cash flow to cover all of its expenses. Because of these challenges, Mirador has been unable to pay

FIRST DAY DECLARATION – ROBICHAUX                                                              Page 9
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 10 of 46



its debts as they become due and, as discussed in greater detail below, defaulted on significant

obligations.

         11.       Further, Mirador has received a determination letter from the Internal Revenue

Service setting forth its determination that Mirador is exempt from federal income taxation under

section 501(a) of the Internal Revenue Code as an organization described in section 501(c)(3) of

the Internal Revenue Code.

B.       Corporate Governance and Facility Oversight

         12.       Senior Quality Lifestyles Corporation (“SQLC”) is the Debtor’s sole member. In

addition to being a tax-exempt entity as a charitable organization described in section 501(c)(3) of

the Internal Revenue Code, SQLC is also a Texas nonprofit corporation. An organizational chart

is attached hereto as Exhibit A.

         13.       SQLC is also the sole member of the following nonprofit CCRCs, which are each

financially separate: (a) Northwest Senior Housing Corporation d/b/a Edgemere; (b) Buckingham

Senior Living Community, Inc. d/b/a The Buckingham; (c) Barton Creek Senior Living Center,

Inc. d/b/a Querencia at Barton Creek; (d) Tarrant County Senior Living Center, Inc. d/b/a The

Stayton at Museum Way; and (e) Mayflower Communities, Inc. d/b/a The Barrington of Carmel

(collectively with Mirador, the “SQLC Communities”). SQLC acts as a supporting organization

for the SQLC Communities, providing oversight, direction, and governance support, and may

make grants and/or provide other forms of financial assistance.

         14.       Further, SQLC is the sole member of SQLC LSA, LLC, a Texas limited liability

company (“SQLC LSA”). SQLC LSA was established to provide financial support in conjunction

with the tax-exempt bond financings for the acquisition, construction, and equipping of the CCRCs

owned and operated by the Debtor and certain other SQLC Communities.



FIRST DAY DECLARATION – ROBICHAUX                                                           Page 10
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 11 of 46



         15.       Additionally, SQLC is the sole owner of Seniority, Inc., a California corporation

(“Seniority”), that provides senior living marketing, management, and development consulting

services. In June 2017, SQLC acquired sole ownership of Seniority, and Seniority began providing

management services to Mirador in July 2017 under the oversight of the Debtor and SQLC. SQLC

and Mirador are governed by separate boards of directors. Due to overlap of some members of

the SQLC and Mirador boards of directors, an independent director (retired Judge Richard S.

Schmidt) was appointed to the Mirador board of directors who participated in and approved all

pre-bankruptcy board decisions.

         16.       The Debtor is a party to that certain Administration and Operational Oversight

Agreement, effected January 1, 2010 (the “SQLC Oversight Agreement”) with SQLC. As part of

the SQLC Oversight Agreement, SQLC provides administrative and operational oversight to

Mirador. In return, SQLC is reimbursed for the administrative and operational oversight services

provided. Mirador’s allocated overhead share is computed based on the proportion the total

number of units in the Facility against the aggregate number of units among all of the SQLC

Communities. Due to the provisions of the SQLC Oversight Agreement, which provides for the

deferral of the Debtor’s allocated share of overhead during its start-up phase and when certain

events of default under the Bond Documents have occurred and are continuing or when payment

of the allocated share of overhead may cause the Debtor to incur such events of default, the

allocated share of overhead due to SQLC has been deferred and accrued each year. As of the

Petition Date, the accrued and unpaid oversight fees are approximately $2 million.

         17.       SQLC is a party to that certain Master Management Services Agreement, dated

September 7, 2017 (the “Master Services Agreement”) with Seniority.1 The Master Services


1
 All of the SQLC communities, except Mirador, have entered into separate addenda to the Master Services Agreement
setting forth the terms under which Seniority will provide management services to each of those SQLC communities.

FIRST DAY DECLARATION – ROBICHAUX                                                                       Page 11
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 12 of 46



Agreement provides that Seniority will serve as the day-to-day manager of the SQLC

Communities. Pursuant to the terms of the Master Services Agreement, Seniority is required to

provide all management services necessary to operate the Facility, including but not limited to,

financial management, purchasing, marketing, recruitment of personnel, and supervision of the

operations and programs of Mirador.            Seniority is paid a monthly management fee (the

“Management Fee”) and overhead fee (the “Overhead Fee”). The Management Fee is calculated

as six percent (6%) of the sum of monthly Revenues (as defined in the Master Services

Agreement), generally consisting of net patient service revenues and net resident service revenues,

other operating revenues and net Entrance Fees (defined below). The Overhead Fee is calculated

as three percent (3%) of the Management Fee. Seniority also receives reimbursement for the salary

and benefits of the Executive Director and for reasonable travel expenses incurred in the

performance of management services for Mirador. The Executive Director of Mirador is an

employee of Seniority and not of the Debtor. Due to an agreement among Seniority, Mirador, and

the Indenture Trustee, 90% of the Management Fee and Overhead Fee owed by the Debtor to

Seniority for the months of March 2018 through October 2018 was deferred and unpaid. As of the

Petition Date, approximately $484,000 is accrued and unpaid pursuant to the Master Services

Agreement.

C.       The Debtor’s Assets and Operations

         18.       Mirador’s revenue is derived solely from operation of the Facility. The Debtor

offers a variety of residence options for its Residents, including the following:

                   (a) 125 Independent Living residences (“Independent Living”): Independent
                       Living offers two (2) one-bedroom floor plan options ranging from 756 – 851
                       square feet and three (3) two-bedrooms floor plan options that range from 1,051
                       – 1,468 square feet. Units are complete apartments with full-size kitchens and
                       bathrooms. Each unit has high ceilings, granite countertops, stainless steel
                       appliances, washer and dryer and other high-end upgrades available, such as


FIRST DAY DECLARATION – ROBICHAUX                                                             Page 12
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 13 of 46



                       hardwood flooring. As of February 1, 2019, the occupancy rate for Independent
                       Living is 74%.

                   (b) 44 Assisted Living residences (“Assisted Living”): Assisted Living has been
                       designed to foster the continued independence of Residents who require varying
                       amounts of assistance with the activities of daily living. Assisted Living offers
                       equivalent finishes and amenities to the Independent Living, however they offer
                       kitchenettes, instead of full-size kitchens. Assisted Living offers two (2) one-
                       bedroom floorplans (451 – 511 square feet) and one (1) two-bedroom (762
                       square feet) floor plans. As of February 1, 2019, the occupancy rate for Assisted
                       Living is 82%.

                   (c) 18 Memory Care residences (“Memory Care”): Memory Care offers secure
                       residences for Alzheimer’s and dementia patients and, along with Assisted
                       Living, is licensed by the Texas Health and Human Services Commission.
                       Memory Care offers studio apartments with full bathrooms and are furnished
                       with amenities similar to Assisted Living, but without kitchenettes. Memory
                       Care offers two (2) floor plans (330-571 square feet). As of February 1, 2019,
                       the occupancy rate for Memory care is 94%.

                   (d) 41 Skilled Nursing residences (“Skilled Nursing”): Skilled Nursing offers all
                       private rooms (approximately 330 square feet) and is Medicare certified. Due
                       to its superior level of care, the Debtor’s Skilled Nursing received the US News
                       and World Report’s Best Nursing Home Award for 2017-2018. The Debtor’s
                       skilled nursing facilities have the highest rating of five stars from the Centers
                       for Medicare and Medicaid Services. As of February 1, 2019, the occupancy
                       rate for Skilled Nursing is 85%.

D.       The Resident Contracts

         (i)       Residence Agreements

         19.       Mirador Residents are comprised of two groups: (a) Residents that are permitted to

occupy a unit in the Facility for his or her lifetime (each a “Life Care Resident”) through the

execution of a Residence Agreement (defined below); and (b) Residents who do not execute a

Residence Agreement, but enter into the Facility in Assisted Living, Memory Care, or Skilled

Nursing, or are a non-Life Care Resident (each a “Direct Admit Resident”).

         20.       As is common practice in the CCRC industry, a Resident interested in occupying

an Independent Living unit in the Facility must enter into a residency agreement (the “Residence

Agreement”) with Mirador.

FIRST DAY DECLARATION – ROBICHAUX                                                               Page 13
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 14 of 46



         21.       Unlike a pure rental retirement community, whereby a resident pays monthly fees

for services (which fees may increase as the resident’s needs change), the Residence Agreement

is a life care residency contract whereby a resident will pay an entrance fee (the “Entrance Fee”)

and fixed monthly fees (the “Monthly Service Fees”) for Mirador’s commitment to provide life

care services for the duration of the Resident’s life, regardless of whether (a) the Resident’s needs

change over time, which may require additional services to be provided by Mirador; or (b) the

costs of providing such services increase for Mirador. Significantly, Mirador’s commitment to

provide life care services continue, even if a Resident’s financial condition deteriorates and he or

she is unable to continue to make payments.

         22.       Entrance Fees are typically split into two separate installments: (a) the Resident

Deposit (defined below) and (b) the deposit balance. The first installment, the reservation deposit

(the “Resident Deposit”), is generally an amount equal to ten percent (10%) of the Entrance Fee

and is due when the Life Care Resident signs a reservation agreement to reserve a unit in the

Facility. The remaining ninety percent (90%) of the Entrance Fee is due when the Life Care

Resident signs the Residence Agreement and the Life Care Resident’s unit is available for

occupancy. In some cases, the Entrance Fee is split into three installments. The first installment

consists of the Reservation Deposit to reserve the unit. The second installment, the deposit

balance, is generally an amount equal to sixty percent (60%) of the Entrance Fee, including the

Resident Deposit and is due when the Resident signs a Residence Agreement, and the Life Care

Resident’s unit is available for occupancy. The third installment, the deferred entrance fee

receivable, is generally an amount equal to forty percent (40%) of the Entrance Fee and is typically

due within one hundred and eighty (180) days after the execution of a Residence Agreement.




FIRST DAY DECLARATION – ROBICHAUX                                                            Page 14
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 15 of 46



         23.       Historically, Mirador offered different plans for its Residence Agreements,

including, but not limited to, 100%, 90%, 50% and 0% refundable contracts. However, given the

Mirador’s current financial situation, only zero guarantee refundable contracts (the “Zero

Guarantee Contracts”) are being offered. Depending on the Zero Guarantee Contract, Life Care

Residents are entitled to a refund of ninety percent (90%) or one-hundred percent (100%) of their

Entrance Fee should the Resident move-out or pass away, less between 2%-4% of their Entrance

Fee per month of residence, until the Entrance Fee refund is zero percent (0%). For a Zero

Guarantee Contract, Life Care Residents pay Entrance Fees of between $150,000 to $300,000 per

unit in the Facility.

         24.       The Residence Agreements also require Residents to pay the Monthly Service Fees

to Mirador. In consideration for payment of the Entrance Fee, Monthly Service Fees and other

fees charged by Mirador, Residents are provided with a unit and are given access to a wide array

of services and amenities, as discussed above. Specifically, section 2.5 of each Residence

Agreement provides that Mirador “will provide the following services covered by the Monthly

[Service] Fee and Entrance Fee,” which services include: (a) dining service; (b) housekeeping and

laundry; (c) utilities; (d) security and emergency alert system; (e) maintenance; (f) mail; (g)

transportation; (h) social, educational and wellness programs; (i) property taxes and insurance; (j)

storage area; (k) a physician to serve as a “Medical Director;” and (l) life care benefit. Mirador

uses the Entrance Fees and Monthly Service Fees to fund its operations, service its debt

obligations, and make capital improvements to the Facility. Currently, Monthly Service Fees in

Independent Living range from $3,200 to $5,300. A separate fee of approximately $830 is also

assessed for the addition of a second Life Care Resident to a unit in the Facility.




FIRST DAY DECLARATION – ROBICHAUX                                                           Page 15
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 16 of 46



         25.       If, after the move-in date set forth in the Residence Agreement, (a) a Resident

terminates the Residence Agreement; (b) a Resident passes away (or in the case of two Life Care

Residents living in the same unit, both pass away); or (c) in rare instances Mirador terminates the

Residence Agreement pursuant to the provisions thereof, then such Resident is entitled to the

refundable portion of his or her Entrance Fee (the “Resident Refund”) pursuant to the terms of

each Resident’s Residence Agreement. A Resident Refund is due after a Resident physically and

permanently leaves his or her unit, including removal of a Resident’s personal property, and is

made within ten (10) days of the later of (a) the effective date of termination of the Residence

Agreement, or (b) the date a new Entrance Fee and executed Residence Agreement is received by

the Facility and a new Resident (the “New Resident”) occupies a unit.

         26.       A Direct Admit Resident pays a Monthly Service Fee equal to the advertised market

rate for the level of care he or she requires. For example, a Direct Admit Resident in Assisted

Living Pays the market rate for Assisted Living.

         27.       Currently, the Monthly Service Fees in Assisted Living and Memory Care range

from $5,200 to $6,700. Skilled Nursing is approximately $10,800 per month.

E.       The Debtor’s Indebtedness

         28.       As of the Petition Date, on a book value basis, Mirador has approximately $53

million in assets which consists of approximately:

                   a. $340,000 in cash and cash equivalents (including $186,000 of Resident
                      Deposits held in escrow);
                   b. $600,000 in accounts receivable;
                   c. $50.7 million of property plant and equipment;
                   d. $342,000 in restricted assets; and
                   e. $567,000 of other assets.

         29.       As of the Petition Date, on a book value basis, Mirador has approximately $118

million of liabilities, which consists of approximately:


FIRST DAY DECLARATION – ROBICHAUX                                                           Page 16
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 17 of 46



                   a. $120,000 in accounts payable;
                   b. $405,000 in accrued costs;
                   c. $554,000 in Management Fees owed to Seniority
                   d. $2 million of oversight fees owed to SQLC;
                   e. $26.3 million of resident refund obligations;
                   f. $74.5 million (plus accrued interest) of long-term municipal bond obligations;
                      and
                   g. $13.9 million (plus accrued interest) of subordinated note obligations.

         (i)       The Series 2010 Bonds

         30.       Pursuant to an Indenture of Trust dated as of March 1, 2010, between Tarrant

County Cultural Education Facilities Finance Corporation (the “Issuer”) and UMB Bank, N.A., as

successor Bond Trustee (the “Bond Trustee”), the Issuer authorized and issued the Retirement

Facility Revenue Bonds (Mirador Project) Series 2010A, Series 2010B-1 and Series 2010B-2

(collectively, the “Series 2010 Bonds”), in the original aggregate principal amount of $79,040,000.

         31.       The Issuer loaned the proceeds of the Series 2010 Bonds to the Debtor pursuant to

that certain Loan Agreement dated as of March 1, 2010 (the “2010 Loan Agreement”). The Debtor

used the loan proceeds in order to finance the acquisition of the land and construction of the

Facility.

         32.       The proceeds of the Series 2010 Bonds were loaned to the Debtor pursuant to the

2010 Loan Agreement to: (a) pay certain costs for constructing and equipping the Facility; (b) fund

debt service reserves to secure the Series 2010 Bonds; (c) fund twenty four (24) months of interest

on the Series 2010 Bonds; and (d) pay the cost of issuance of the Series 2010 Bonds.

         33.       To secure the payment of the Series 2010 Bonds, the Debtor and UMB Bank, N.A.,

as successor Master Trustee (the “Master Trustee” and, together with the Bond Trustee, the

“Trustee”), entered into that certain Master Trust Indenture, Deed of Trust and Security Agreement

dated as of March 1, 2010 (the “2010 Bonds Master Indenture”). Pursuant to the 2010 Bonds

Master Indenture, the Debtor pledged as security for the Series 2010 Bonds, among other things,


FIRST DAY DECLARATION – ROBICHAUX                                                           Page 17
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 18 of 46



(a) a lien on the Facility; (b) a security interest in all of its personal property; (c) a security interest

in all of its Goss Revenues (as defined in the Master Indenture below), with certain exceptions; (d)

a security interest in the funds and accounts established under the 2010 Bonds Master Indenture;

and (e) a security interest in any other property from time to time subjected to the lien of the 2010

Bonds Master Indenture.

         (ii)      The Series 2017 Bonds

         34.       The Debtor was unable to operate the Facility at a level to generate sufficient

revenues to meet the financial covenants associated with the Series 2010 Bonds, which resulted in

Events of Default (as defined under the under the 2010 Bonds Master Indenture and other

documents governing the Series 2010 Bonds). In light of the Events of Default, the Debtor, SQLC,

and the Trustee, acting at the direction of the holders of a majority in principal amount of the

outstanding Series 2010 Bonds, engaged in negotiations and ultimately entered into an agreement

for a financial restructuring of the Series 2010 Bonds.

         35.       The financial restructuring involved, among other things, (a) a mandatory exchange

of the Series 2010 Bonds for Series 2017 Bonds (as defined below), (b) supplements and

modifications to certain of the Series 2010 Bond documents, and (c) the execution of certain new

bond financing documents. In order to ensure that the Trustee had the requisite authority to

implement the financial restructuring and bind all holders of the Series 2010 Bonds, the Trustee

initiated a trust instruction proceeding (“TIP”) in Minnesota state court pursuant to Minn. Stat. §§

501C.0201-0208 and, on February 22, 2017, obtained an order from the court authorizing and

instructing the Trustee to implement the financial restructuring.

         36.       The Series 2010 Bonds were exchanged for the Issuer’s Retirement Facility

Revenue Bonds (SQLC Senior Living Center at Corpus Christi, Inc. - Mirador Project) Series 2017



FIRST DAY DECLARATION – ROBICHAUX                                                                  Page 18
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 19 of 46



A (the “Series 2017 Bonds”) in an initial aggregate principal amount of $70,435,000 (the

“Exchange”), issued pursuant that certain Indenture of Trust dated as of March 1, 2017, by and

between the Issuer and the Bond Trustee. The Issuer loaned the proceeds of the Series 2017 Bonds

to the Debtor pursuant to that certain Loan Agreement dated as of March 1, 2017. The Series 2017

Bonds are secured under the Amended and Restated Master Trust Indenture, Deed of Trust and

Security Agreement dated as of March 1, 2010 and effective as of March 1, 2017 (as amended and

restated, the “Master Indenture”), by and between the Debtor and the Master Trustee. The Debtor’s

obligation to repay the Series 2017 Bonds is evidenced by a promissory note (the “Series 2017A

Note”), issued under and entitled to the benefit and security of the Master Indenture.

         37.       The Series 2017 Bonds are secured under the Master Indenture by (a) a lien on and

security interest in the Facility granted to the Master Trustee pursuant to the Master Indenture; (b)

the Debtor’s Gross Revenues; (c) all of the Debtor’s personal property, and (d) the funds and

accounts established under the Master Indenture.

         38.       Following the Exchange, certain Events of Default have occurred and are

continuing under the documents governing the Series 2017 Bonds, including, among other things,

the Debtor’s failure to remit to the Trustee all required monthly interest installment payments with

respect to the Series 2017 Bonds.

         39.       To allow the parties sufficient time to analyze and discuss a path forward, the Bond

Trustee and the Debtor entered into a Forbearance Agreement, which was subsequently amended

by a First Amendment to Forbearance Agreement dated as of May 8, 2018, a Second Amendment

to Forbearance Agreement dated as of June 11, 2018, a Third Amendment to Forbearance

Agreement dated as of July 20, 2018, a Fourth Amendment to Forbearance Agreement dated as of

December 20, 2018, and Fifth Amendment to the Forbearance Agreement dated as of February 7,



FIRST DAY DECLARATION – ROBICHAUX                                                              Page 19
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 20 of 46



2019 (as amended, the “Forbearance Agreement”). Pursuant to the Forbearance Agreement, the

Bond Trustee agreed to forbear from exercising its remedies against the Debtor as to certain

continuing and anticipated defaults during this forbearance period. Furthermore, the Debtor will

not make any debt service payments with respect to the Series 2017 Bonds during the forbearance

period.

          (iii)    Liquidity Support Agreement

          40.      Upon the closing of the Series 2010 Bonds, the Debtor, SQLC LSA and the

Indenture Trustee entered into that certain liquidity support agreement pursuant to which SQLC

LSA agreed to provide liquidity support to the Debtor of up to $2,500,000 (the “2010 Liquidity

Support Agreement”). The full $2,500,000 was advanced to the Debtor to pay for Facility costs,

interest on the Series 2010 Bonds, and operating expenses in conjunction with the Facility.

          41.      As of January 31, 2018, the accrued fees under the 2010 Liquidity Support

Agreement are $2,500,000 of principal plus approximately $210,480 in associated fees.

          (iv)     SQLC Subordinated Notes

          42.      Effective as of the closing of the Series 2010 Bonds, SQLC advanced the Debtor

$2,750,000 to finance the building of the Facility (the “SQLC Initial Subordinated Loan”).

          43.      Subsequently, in May 2013, June 2014 and November 2014, SQLC advanced

additional funds to the Debtor in the cumulative amount of $3,538,832 for the Debtor’s use with

respect to operational expenses during the fill-up phase of the Facility and to partially fund interest

payments due on the Series 2010 Bonds (the “SQLC Subsequent Subordinated Loans,” and

collectively with the SQLC Initial Subordinated Loan, the “SQLC Subordinated Loans”). The

repayment of the obligations under each SQLC Subordinated Loan is represented by a note (each




FIRST DAY DECLARATION – ROBICHAUX                                                              Page 20
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 21 of 46



a “SQLC Subordinated Note”), each of which is subordinate in all respects to the Series 2017

Bonds.

         44.       In May 2016, before the Exchange, SQLC advanced $2,830,306.25 to the Debtor

to fund the interest due on the Series 2010 Bonds on May 15, 2016 in consideration of the Trustee’s

agreement to forbear from exercising remedies against the Debtor or the Facility. The Debtor’s

obligation to repay the advance from SQLC was evidenced by that certain Series 2010C Note,

which was issued under and entitled to the benefit and security of the Series 2010 Bonds Master

Indenture and was secured pari passu with the Series 2010 Bonds.

         45.       In connection with the Exchange, the Series 2010C Note was exchanged for a

Series 2017B promissory note of the Debtor (the “Series 2017B Note”), issued to SQLC under and

entitled to the benefit and security of the Master Indenture in a principal amount equal to the

outstanding principal amount of the Series 2010C Note, subject to adjustment for any advance of

funds by SQLC to the Debtor to pay costs associated with the implementation of the Exchange.

The Series 2017B Note is subordinated to the Series 2017 Bonds with respect to both payment and

collateral.

         46.       Additionally, the Debtor and SQLC entered into that certain Loan Agreement dated

May 11, 2018 (the “2018 Liquidity Support Agreement”), pursuant to which SQLC agreed to

provide up to $500,000 in liquidity support to the Debtor during the pendency of discussions

regarding a potential financial restructuring of the Series 2017 Bonds. The funds available under

the 2018 Liquidity Support Agreement are to be drawn to pay operating or restructuring expenses

of the Debtor under certain circumstances set forth in the 2018 Liquidity Support Agreement. The

repayment of the obligations under the 2018 Liquidity Support Agreement is represented by a note

(the “Series 2017C Note”) issued to SQLC under and entitled to the benefit and security of the



FIRST DAY DECLARATION – ROBICHAUX                                                          Page 21
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 22 of 46



Master Indenture between the Debtor and the Trustee. The Series 2017C Note is secured on a

parity basis with the Series 2017A Note and is superior to the Series 2017A Note and the Series

2017B Note with respect to payment, unless certain events set forth in the Series 2017C Note

occur, at which time the Series 2017C Note will not be entitled to any superior right of payment.

To date, SQLC has not provided any funds to the Debtor under the 2018 Liquidity Support

Agreement.

         47.       Currently, the total outstanding amount due under the SQLC Subordinated Loans

is $9,119,138 plus $2,047,271 of interest.

F.       Events Leading to Chapter 11

         (i)       The Decline in the Market

         48.       The Debtor’s Entrance Fee model, as well as pricing, was based upon its successful

affiliates in the Dallas, Fort Worth, and Austin, Texas markets. The Corpus Christi market, with

its smaller median income, however, was not able to sustain the level of Entrance Fees initially

expected as part of the Series 2010 Bonds issuance.

         49.       Additionally, the economic downturn starting in 2008 had a material adverse

financial impact on the Debtor and the Facility. The steep decline in the residential real estate

market impaired the ability of some potential Residents to sell their houses and pay the requisite

Entrance Fee. The impact resulted in the delay of unit level occupancy and depressed cash flow

during the early years of the Debtor’s existence.

         50.       The senior housing market in Corpus Christ, Texas, is also very competitive.

Mirador competes with four (4) primary competitors, which are all located within a ten (10) mile

radius of the Facility.




FIRST DAY DECLARATION – ROBICHAUX                                                            Page 22
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 23 of 46



         51.       Market saturation coupled with a prospective Resident population that is generally

not able to afford Mirador’s historical Residence Agreement cost has limited Mirador’s ability to

pay the obligations under its pre-petition capital structure.

         52.       Despite optimism resulting from the Exchange, the market environment continued

to deteriorate, and cash flows were not sufficient to fund the Series 2017 Bond debt service

obligations.

         (ii)      The Debtor’s Prepetition Restructuring Efforts

         53.       Before the Petition Date, the Debtor implemented a variety of initiatives, including

changing its pricing strategy by reducing the cost of resident Entrance Fees to appeal to the

depressed Corpus Christi market. While the change in pricing strategy worked to fill the Facility,

it also produced a negative effect on the long-term financial ability of the Debtor to pay Resident

Refunds as they became due. The Debtor’s initial Life Care Residents often executed 90%

refundable contracts, which resulted in a higher Resident Refund obligation. In an effort to

maintain occupancy levels, newer Life Care Residents often paid a lower cost Entrance Fee. Thus,

as earlier Residents moved out of the Facility and became eligible for Resident Refunds, the

Entrance Fees received from New Residents were not sufficient to cover the Debtor’s Resident

Refund obligations. This pattern continued such that as of late 2017, the Debtor owed and was

unable to pay Resident Refunds of approximately $2 million.

         54.       The Debtor further tried to remedy its financial shortfall by addressing operational

inefficiencies. To that end, it examined its vendor relationships to eliminate extraneous costs.

Additionally, expenses for company related travel and other administrative overhead were

decreased.




FIRST DAY DECLARATION – ROBICHAUX                                                              Page 23
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 24 of 46



         55.       In late 2017, in response to its declining financial situation, the Debtor employed a

consulting firm to provide a market feasibility assessment to better understand its market, evaluate

its competition, and provide marketing strategy recommendations. In response to the findings, the

minimum Entrance Fee was reduced to approximately $116,000 to align with the market area.

Additionally, as a result of the Debtor’s financial difficulties and uncertainty about its ability to

refund new Residents to the Facility, the Debtor began exclusively offering the Zero Guarantee

Contracts.

         56.       Before the Petition Date and as a result of discussions among the Debtor, the

Trustee and the holders of a majority in principal amount of the outstanding Series 2017A Bonds

(collectively, the “Indenture Trustee”) and counsel for the ad hoc Mirador Residents Council (the

“Residents Council”),2 the parties agreed that the Debtor would conduct an affiliation/sale process

relating to the Facility and agreed to certain milestones for that process.

         57.       Since the second quarter of 2018, the Debtor pursued strategic alternatives to

position its business for a sale, absent the existence of an alternative to recapitalizing the Debtor.

To initiate the strategic process, the Debtor hired Robichaux and Ankura Consulting Group, LLC

(“ACG”) to serve as Chief Restructuring Officer (“CRO”) to the Debtor to review, develop and

implement strategic alternatives. With the consent of the Indenture Trustee, the Debtor retained

Cushman & Wakefield (“Cushman”), an independent third party, to market the Facility to potential

affiliation partners and/or purchasers. The Debtor’s assets and business were exposed to the

market for approximately five months during which numerous strategic parties were contacted and

sent information relating to the Debtor’s assets and business.



2
 Counsel for the Residents Council Committee has received a prepetition retainer in the amount of $20,000 and
payments totaling $13,822.50 from the Debtor prior to the Petition Date. In addition, fees of counsel for the Resident
Committee are included in the DIP Budget.

FIRST DAY DECLARATION – ROBICHAUX                                                                           Page 24
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 25 of 46



         58.       After this lengthy marketing process and substantial discussions with the Indenture

Trustee and the Residents Council, the Debtor entered into an Asset Purchase Agreement dated

February 8, 2019 (the “Stalking Horse APA”) with Ronald E. Jennette, Trustee, as trustee of the

Aldergate Trust, a Texas trust (the “Stalking Horse”) and Methodist Retirement Community

(“MRC”), which is an affiliate of the Stalking Horse. In accordance with the Stalking Horse APA,

the Debtor agreed to sell and the Stalking Horse agreed to buy substantially all of the Debtor’s

assets, including the Facility (the “Assets”) Free and Clear (as defined in the Debtor’s consensual

plan filed contemporaneously herewith (the “Plan”)) of any or all liens, claims and interests, except

as otherwise set forth in the Plan, pursuant to a sale under section 363 of the Bankruptcy Code, for

$20,350,000 in cash plus the assumption of certain liabilities (the “Transaction”), subject to higher

and better offers through a competitive auction process (the “Bidding Process”). Pursuant to the

Stalking Horse APA, the Stalking Horse shall assume all Residence Agreements, including

executory Residence Agreements of former Residents (the “Executory Former Residence

Agreements”), with no modification thereto and the Residents shall retain their rights under such

agreements, including any right to a Resident Refund.

         59.       Contemporaneously with filing of this Declaration, the Debtor filed its consensual

Plan and Disclosure Statement (the “Disclosure Statement”).

         60.       Importantly, one of the Debtor’s primary goals in its chapter 11 Case is non-

impairment of the Residents under the Residence Agreements.                Accordingly, the Debtor

anticipates and projects that all Resident obligations will be paid in connection with the proposed

sale.




FIRST DAY DECLARATION – ROBICHAUX                                                             Page 25
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 26 of 46



         61.       Accordingly, the Debtor filed this chapter 11 Case to effectuate a sale of its assets.

The filing of this Case and the confirmation of the Plan is the Debtor’s best option to preserve and

maximize the value of its assets and business.

                                           THE FIRST DAY MOTIONS

A.       Notice of Complex Designation

         62.       The Debtor submits that this Case qualifies as a “Complex Chapter 11 Case”

because:

                   (a) The Debtor has a total debt of more than $10 million;

                   (b) There are more than 50 parties-in-interest in this case; and

                   (c) The Debtor has a significant need for simplification of noticing and hearing
                       procedures to reduce delays and expense.

B.       Emergency Motion to Approve (A) Maintenance of Pre-Petition Bank Accounts and
         Cash Management System; and (B) Continued Use of Existing Checks and Business
         Forms (the “Cash Management Motion”)3

         63.       In its Cash Management Motion, the Debtor requests permission to: (a) continue to

use its Cash Management System (as defined below); (b) honor certain pre-petition obligations

related to the use of the Cash Management System; (c) continue using debit, wire, credit card and

ACH payments as warranted; and (d) maintain certain existing bank accounts and existing forms.

The Cash Management System facilitates the Debtor’s cash monitoring, forecasting and reporting,

and enables the Debtor to maintain control over the administration of its Bank Accounts. Without

the requested relief, the Debtor would be unable to maintain its financial operations effectively

and efficiently, which would cause significant harm to the Debtor’s operations and its estate.




3
 All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Cash Management Motion, which is incorporated herein by reference.


FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 26
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 27 of 46



         64.       Before commencing this Case, the Debtor managed its cash receivables and

payables through a cash management system (the “Cash Management System”) maintained by

Bank of America, N.A. (“BoA”), Regions Bank (“Regions”) and UMB Bank, N.A. (“UMB,” and

collectively with BoA and Regions, the “Cash Management Banks”). A list of the accounts in the

current Cash Management System is attached to the Cash Management Motion as Exhibit C and a

chart demonstrating the cash flows is attached as Exhibit D.

         65.       In the Cash Management Motion, the Debtor requests authority to (a) maintain and

continue to use any or all of its existing accounts in the names and with the account numbers

existing immediately before the Petition Date; provided, however, that the Debtor has reserved the

right to close some or all of its existing accounts and operate new debtor-in-possession accounts;

(b) deposit funds in and withdraw funds from any such accounts by all usual means, including

checks, wire transfers, automatic clearinghouse transfers, electronic funds transfers, or other

debits; and (c) treat its existing Bank Accounts (and all accounts opened post-petition) for all

purposes as debtor-in-possession accounts.

         66.       The Debtor’s Cash Management System constitutes an ordinary course and

essential business practice and provides significant benefits to the Debtor and its estate, including,

among other things, the ability to control corporate funds, ensure the maximum availability of

funds when necessary, and reduce borrowing costs and administrative expenses by facilitating the

movement of funds and by providing more timely and accurate account balance information.

         67.       Having to replace the current Cash Management System would be costly and

disruptive of the orderly collection of revenues by the Debtor, resulting in a significant adverse

effect on the Debtor’s operations and sale efforts.




FIRST DAY DECLARATION – ROBICHAUX                                                             Page 27
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 28 of 46



         68.       In addition, the Debtor, in the Cash Management Motion, requests that the Court

grant further relief from the U.S. Trustee Guidelines to the extent they require the Debtor to make

all disbursements by check as the Debtor conducts many transactions through ACH and wire

transfers and other similar methods. If the Debtor’s ability to conduct transactions by debit, wire,

ACH transfer, or other similar methods is impaired, the Debtor may be unable to perform under

certain contracts, its business operations may be unnecessarily disrupted, and its estate may incur

additional costs.

         69.       The Debtor also requests that the Court authorize the Cash Management Banks to

(a) continue to maintain, service, and administer the Bank Accounts as accounts of the Debtor as

a debtor-in-possession, without interruption and in the ordinary course of business and only to the

extent authorized by order of the Court; and (b) accept and honor all representations from the

Debtor as to which checks, drafts, wires, or ACH transfers should be honored or dishonored

consistent with any order of the Court and governing law, whether such checks, drafts, wires, or

ACH transfers are dated before or subsequent to the Petition Date and that such bank not be

deemed to be liable to the Debtor or its estate on account of such pre-petition check or other item

honored post-petition.

         70.       As part of the Cash Management System, the Debtor utilizes numerous business

forms in the ordinary course of its business. To preserve funds and assist in the efficient

administration of its estate, the Debtor has sought authority to use pre-existing business forms and

check stock; provided, however, that once the Debtor’s current stock of business forms has been

exhausted, the Debtor will, when reordering, require the designation “Debtor-in-Possession,” the

corresponding case number, and all other related information required by the Guidelines.




FIRST DAY DECLARATION – ROBICHAUX                                                           Page 28
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 29 of 46



         71.       The U.S. Trustee has approved two of the Cash Management Banks, BoA and

Regions, as authorized depositories and each is backed by the Federal Deposit Insurance

Corporation (the “FDIC”).

C.       Emergency Motion for Interim and Final Orders (I) Authorizing Post-Petition
         Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and
         Providing Super-Priority Administrative Expense Status, (IV) Granting Adequate
         Protection, (V) Modifying Automatic Stay, and (VI) Granting Related Relief (the
         “Financing Motion”)4

         72.       In its Financing Motion, the Debtor seeks authority to obtain senior secured post-

petition financing from Invesco High Yield Municipal Fund, Amundi Pioneer Asset Management,

Inc., and/or their respective designees (collectively, the “DIP Lenders”). In addition, the Debtor

will provide adequate protection to the pre-petition Indenture Trustee for any Diminution in Value

of the value of its interest in the Pre-Petition Collateral. Specifically, the Debtor seeks to:

                   (a)      Obtain the DIP Financing with super-priority claims and first priority
                            priming liens senior to any pre-petition or post-petition liens on the Debtor’s
                            assets, in the form of a private placement note purchase transaction in an
                            aggregate amount up to $2,000,000.00 (the “DIP Facility”) from the DIP
                            Lenders, pursuant to the terms and conditions of the DIP Loan Documents,
                            the Interim Order, and the Final Order;

                   (b)      Borrow, during the Interim Period, pursuant to the DIP Loan Documents,
                            the Interim DIP Loan of up to $500,000, and seek other financial
                            accommodations from the DIP Lenders pursuant to the DIP Loan
                            Documents and the Interim Order;

                   (c)      Borrow, on a final basis, pursuant to the DIP Loan Documents, the Final
                            DIP Loan of up to an additional $1,500,000, for a total of up to $2,000,000
                            (i.e., the DIP Loan), and seek other financial accommodations from the DIP
                            Lenders pursuant to the Note Purchase Agreement, the other DIP Loan
                            Documents, and the Final Order;

                   (d)      Execute and deliver the Note Purchase Agreement and the other DIP Loan
                            Documents;


4
 All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Financing Motion, which is incorporated herein by reference.



FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 29
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 30 of 46



                   (e)      Grant the DIP Lenders allowed super-priority administrative expense
                            claims in this Case, pursuant to section 364(c)(1) of the Bankruptcy Code,
                            for the DIP Financing and the DIP Obligations, subject only to the Carve
                            Out;

                   (f)      Grant the DIP Lenders automatically perfected first priority senior security
                            interests in and liens on all of the DIP Collateral pursuant to section
                            364(d)(1) of the Bankruptcy Code, which liens shall not be subordinate to
                            any other liens, charges, security interests or surcharges under section
                            506(c) or any other section of the Bankruptcy Code, with the exception of
                            the Carve Out;

                   (g)      Obtain authorization to use the proceeds of the DIP Financing in accordance
                            with the proposed initial agreed budget covering the DIP Budget;

                   (h)      Provide adequate protection to the Indenture Trustee pursuant to the terms
                            of the Interim Order and the Final Order for any Diminution in Value of its
                            interests in the Pre-Petition Collateral resulting from the DIP Liens on the
                            Pre-Petition Collateral, subordinate to the Carve Out, the Debtor’s use of
                            Cash Collateral, and other decline in value arising out of the automatic stay
                            or the Debtor’s use, sale, depreciation, or disposition of the Pre-Petition
                            Collateral;

                   (i)      Vacate and modify the automatic stay imposed by section 362 of the
                            Bankruptcy Code solely to the extent necessary to implement and effectuate
                            the terms of the DIP Loan Documents, the Interim Order, and the Final
                            Order;

                   (j)      Schedule a final hearing (the “Final Hearing”) to consider entry of the Final
                            Order granting the relief requested in the Financing Motion on a final basis
                            and approving the form of notice with respect to the Final Hearing; and

                   (k)      Waive any applicable stay as provided in the Bankruptcy Rules and provide
                            for immediate effectiveness of the Interim Order.

         73.       The Debtor has an immediate need to use the Indenture Trustee’s Cash Collateral

to continue the operation of its business. Without such funds, the Debtor will not be able to pay

costs and expenses, including but not limited to wages, salaries, rent, professional fees, general

and administrative operating expenses, lease operating expenses, and maintenance costs that arise

in administration of this Case and in the ordinary course of the Debtor’s business.




FIRST DAY DECLARATION – ROBICHAUX                                                                Page 30
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 31 of 46



         74.       The Debtor is without sufficient funds, other than the Cash Collateral, to continue

operations until a Final Hearing and approval of the Final DIP Loan. Failure to obtain interim

approval of the Interim DIP Loan and DIP Facility, which is necessary to pay timely the Debtor’s

ongoing costs and expenses, will result in immediate and irreparable harm to the Debtor, its estate,

and its Residents’ safety and comfort. The request for interim authorization seeks only that amount

of Cash Collateral necessary to avoid immediate and irreparable harm to the Debtor’s assets

pending a Final Hearing.

         75.       Absent the ability to use the Cash Collateral, the Debtor will be forced to shut down

its operations abruptly, which will negatively impact the value of its assets and reduce or eliminate

any prospect for a successful reorganization and confirmation of the Debtor’s Plan. An abrupt

shutdown will result in a severe and dramatic loss of value in the Debtor’s assets and business.

Accordingly, the Debtor requests authority to (a) use the Cash Collateral on an interim basis in

accordance with the proposed interim budget and interim order attached to the Cash Collateral

motion; (b) use the Cash Collateral on a final basis; and (c) provide adequate protection to the

Indenture Trustee in accordance with the negotiated terms.

         76.       To protect the Indenture Trustee’s interest in the Cash Collateral, the interim order

proposes to grant the Indenture Trustee adequate protection in the form of valid and perfected

additional and replacement security interests and liens and a super priority administrative expense

claim to the extent of any diminution of value in its collateral, subject to the terms and conditions

of the proposed Interim Order. The Interim Order also authorizes the Debtor to use the proceeds

of the DIP Financing in accordance with the proposed initial agreed budget covering the initial 13-

week period and subsequent periods (the “DIP Budget”), attached as Exhibit B.




FIRST DAY DECLARATION – ROBICHAUX                                                               Page 31
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 32 of 46



D.       Emergency Motion for (a) Entry of an Order Approving (1) the Asset Purchase
         Agreement and Authorizing the Debtor to Enter into the Asset Purchase Agreement
         and comply with its Obligations Thereunder; (2) Related Bid Protections; (3) the
         Procedures for the Solicitation of Higher and Better Offers; (4) the Form and Manner
         of Notice; (5) the Procedures for Determining Cure Amounts for Executory Contracts
         and Unexpired Leases; and (B) Entry of an Order Approving (1) the Sale of
         Substantially All of the Debtor’s Assets Free and Clear of All Liens, Claims,
         Encumbrances and Interests; and (2) the Assumption and Assignment of Certain
         Contracts and Unexpired Leases (the “Bid Procedures Motion”)5

         77.       As discussed above, the Debtor entered into the Stalking Horse APA with the

Stalking Horse, subject to higher and better offers through a competitive auction process. The Bid

Procedures Motion, which affords parties more than the standard 21-day notice period for a

proposed sale and more than 40 days to submit bids, seeks an order approving the Stalking Horse

APA and the bidding procedures for the sale of the Debtor’s property, scheduling a bidding

deadline, an auction date and a sale hearing date, and approving the form of notice in connection

with the sale, including the assignment of executory contracts and unexpired leases and procedures

for determining cure amounts in connection with their assumption and/or assignment.

         78.       The proposed bid procedures (the “Bid Procedures”), attached as Exhibit A to the

Bid Procedures Motion, are designed to maximize the value for the Debtor’s estate by ensuring

that a marketing and sales process is undertaken by the Debtor in accordance with the timeline

required by the Stalking Horse. The Bid Procedures are the result of good faith, arm’s-length

negotiations between the Debtor, the Stalking Horse and the Indenture Trustee. To preserve the

Debtor’s going-concern value, the Debtor seeks to proceed with the transactions contemplated by

the Stalking Horse APA as expeditiously as possible.




5
 All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Bid Procedures Motion, which is incorporated herein by reference.



FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 32
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 33 of 46



         79.       The Bid Procedures facilitate a competitive bidding process in which all potential

bidders are encouraged to participate and submit competing bids, taking into account the financial

constraints facing the Debtor and the marketing efforts undertaken before the Petition Date. At

the same time, the Bid Procedures provide the Debtor with the opportunity to consider all

competing offers and to select the highest or best offer for the completion of the sale.

         80.       Approval of the Stalking Horse APA ensures fair value by setting $20,350,000 in

cash plus the assumption of certain liabilities as a minimum purchase price that is acceptable to

both the Debtor and the Indenture Trustee, and exposing such bid to testing by the marketplace.

Accordingly, the Debtor and all parties in interest can be assured that, taking into account the

financial condition of the Debtor, the consideration ultimately paid for the assets to be sold will be

fair, reasonable, and in the best interest of the Debtor’s estate and creditors.

         81.       Although the Debtor has determined, in its reasonable business judgment, that the

property to be acquired should be subject to auction, the Debtor’s ability to maximize value to its

estate and creditors through such auction may be impaired absent approval of the Stalking Horse

APA and the Bid Procedures. As a result, the Debtor also requests authority to pay the Stalking

Horse a break-up fee in the amount of $750,000 as an administrative expense (inclusive of any

expenses) if the conditions set forth in the Stalking Horse APA for payment of such break-up fee

are satisfied.




FIRST DAY DECLARATION – ROBICHAUX                                                             Page 33
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 34 of 46



E.       Emergency Motion for an Order (a) Authorizing (1) Payment of Pre-Petition
         Employee Wages, Salaries, and Payroll Taxes, (2) Reimbursement of Employees for
         Pre-Petition Business Expenses, and (b) Honoring of Existing Benefit Plans and
         Policies at the Debtor’s Discretion in the Ordinary Course of Business (the “Wage
         Motion”)6

         82.       As more fully detailed in the Wage Motion, the Debtor’s workforce consists of 183

employees. In the Wage Motion, the Debtor seeks Court authority to: (a) pay any and all pre-

petition wages due to the Debtor’s Employees and Contractors (as defined below) for work

performed pre-petition, whether accrued or currently due and payable (collectively, the

“Compensation Obligations”); (b) honor any and all of the Debtor’s pre-petition Employee Benefit

Obligations (the “Benefit Obligations”), including but not limited to, insurance payments, 401(k)

matches, cell phone plans, credit cards, and any benefit premiums incurred in connection with

these Benefit Obligations; (c) continue paying the Compensation Obligations, Benefit Obligations,

Employee Reimbursement Obligations, Payroll Tax Obligations, and all fees and costs incident to

the foregoing, including amounts owed to third-party administrators and governmental authorities

(collectively, the “Employee Obligations”); and (d) continue administering all of the Employee

Obligations in the ordinary course of business, at its discretion. The Debtor further seeks an order

directing all Cash Management Banks to receive, process, honor, and pay any and all checks,

electronic fund transfers, and automatic payroll transfers drawn on the Debtor’s disbursement

accounts (collectively, the “Disbursement Accounts”), whether such checks were presented or

fund transfer requests were submitted before or after the Petition Date, to the extent that such

checks or transfers related to any of the Employee Obligations.




6
 All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Wage Motion, which is incorporated herein by reference.




FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 34
525296.000003 21466574.17
           Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 35 of 46



           83.      The Debtor seeks to minimize the personal hardship upon its Employees if they are

not paid when due and seeks to maintain the morale of its essential workforce at this critical time.

The Debtor will have sufficient funds to pay all requested amounts as and when due, assuming it

ia granted authority to use cash collateral.7 All payments made on account of the Employee

Obligations and programs will be made in accordance with any budget approved by this Court

with respect to the use of cash collateral.

           84.      In the ordinary course of business, the Debtor outsources its payroll and related

functions to Aureon HR, Inc. (“Aureon”) pursuant to the Client Service Agreement dated February

6, 2018 (the “Agreement”).

           85.      The Debtor, through Aureon, ordinarily pays Employees bi-weekly. The amount

of the bi-weekly payroll for the Debtor fluctuates each pay period, and the most recent payroll was

approximately $197,825.32.

           86.      The Employees were most recently paid on February 1, 2019. February 15, 2019,

is the next pay-date for the Debtor and the Debtor has funded this payroll by depositing funds with

Aureon before the Petition Date.

           87.      The Payroll Tax Obligations for the most recent pay period was $18,106.25.

           88.      The Debtor provides a 401(k) matching contribution program and other employee

benefits to its Employees through Aureon (the “401(k) Program”).

           89.      Additionally, the Debtor provides various vacation and insurance benefits to its

Employees.




7
    Contemporaneously with the filing of the Wage Motion, the Debtor has sought authority to use cash collateral.




FIRST DAY DECLARATION – ROBICHAUX                                                                           Page 35
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 36 of 46



         90.       The Debtor, in the ordinary course of business, reimburse Employees for a variety

of expenses, which include, among other things, business-related travel and business-related

expenses.

         91.       The Debtor has historically maintained ten (10) company credit cards with Bank of

America with a $30,000.00 combined spending limit (the “BoA Credit Cards”). The BoA Credit

Cards are used for routine business charges such as fuel and Resident activities. Although charges

may fluctuate from month to month, the Debtor expends approximately $8,650 per month to pay

off the charges made to the BoA Credit Cards. As of the Petition Date, the Debtor is current for

charges that have been incurred but either not yet billed, or billed, but not yet paid.

         92.       Further, BoA shut off the Credit Cards on February 7, 2019, because the Debtor did

not comply with BoA’s demand that Mirador keep a $30,000 deposit with BoA in order to continue

using the BoA Credit Cards. Because Mirador no longer has access to the BoA Credit Cards and

corresponding line of credit, Mirador purchased three (3) Pre-Paid Visa Cards with a balance of

approximately $500 per card to pay post-petition obligations as part of a contemporaneous

exchange of value in the Debtor’s ordinary course of business. For the avoidance of doubt, the

Pre-Paid Visa Cards will not be used to pay any pre-petition debts or obligations.

         93.       The Debtor also seeks to pay inventive payments to three (3) low-level Employees

totaling $7,623.40 that accrued in 2018. These inventive payments are made in the ordinary course

of the Debtor’s business and are based on the Employees’ achievement of several milestones,

including Resident satisfaction and overall performance. Additionally, the Debtor seeks to pay the

Executive Director, who is an employee of Seniority, an incentive payment of $21,024 that accrued

during 2018. These incentive payments are paid by Mirador to Aureon in Mirador’s ordinary




FIRST DAY DECLARATION – ROBICHAUX                                                            Page 36
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 37 of 46



course of business and is consistent with its monthly payroll reimbursement practices. Then,

Aureon pays the incentive payments to the Employees and Executive Director

         94.       The Debtor’s Employees are central to its operation. A significant deterioration in

employee morale at this critical time undoubtedly would have a devastating impact on the Debtor,

its Residents and vendors, the value of the Debtor’s assets and business, and the ability to continue

operations. The total amount sought to be paid herein is relatively modest compared with the size

of the Debtor’s overall business and the importance of the Employees.

F.       Emergency Motion to Authorize (a) Liability, Property, and Other Insurance
         Programs, (b) Payment of All Obligations in Respect Thereof, and (c) the Ability to
         Enter Into Premium Financing Agreements in the Ordinary Course of Business8

         95.       In the Insurance Motion, the Debtor seeks authority to (a) continue various

Insurance Policies uninterrupted, in the ordinary course of business; and (b) enter into Premium

Financing Agreements in the ordinary course of business.

         96.       In connection with the operation of its business, the Debtor obtains its business and

property insurance as an allocation from SQLC’s Master Policy. Instead of paying the entire

insurance premium related to the Master Policy in a lump sum, SQLC has entered into a Premium

Financing Agreement, which allows it to pay its annual premium in monthly installments. The

Debtor’s annual contribution to the Master Policy’s premium, including the property premium and

a deductible buy-down premium, is $95,282.52, or $7,940.21 per month.

         97.       The nature of the Debtor’s business makes it essential to maintain its Insurance

Programs on an ongoing and uninterrupted basis. The nonpayment of any premiums, deductibles,

or related fees under any of the Insurance Programs could result in the insurance companies



8
 All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Insurance Motion, which is incorporated herein by reference.


FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 37
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 38 of 46



terminating existing policies, declining to renew insurance policies or refusing to enter into new

insurance agreements in the future.

G.       Emergency Motion for Interim and Final Orders (a) Authorizing Adequate
         Assurance of Payments to Utilities; (b) Prohibiting Utilities from Altering, Refusing,
         or Discontinuing Services; and (c) Establishing Procedures for Resolving Requests
         for Additional Assurance of Payment (the “Utilities Motion”)9

         98.       In the Utilities Motion, the Debtor requests authority to make adequate assurance

payments to utility companies currently providing or that will provide services to the Debtor (the

“Utility Companies”), prohibiting the Utility Companies from altering, refusing, or discontinuing

services to the Debtor on account of the bankruptcy filing or the non-payment of pre-petition

amounts owed and establishing certain procedures for resolving utility company requests for

additional assurance of payment.

         99.       A list of the Debtor’s Utility Companies is attached as Exhibit B to the Utility

Motion. The Debtor has been current on all utility bills since its inception. As of the Petition

Date, no defaults or arrearages with any Utility Company exist and no outstanding amounts are

owed to any Utility Company. On average, the Debtor’s current aggregate monthly utility usage

is approximately $40,504.

         100.      Uninterrupted utility services are critical to the Debtor’s ability to operate, provide

services to its Residents, maintain the value of its business and to maximize value for the benefit

of its creditors. The Debtor has proposed adequate assurance of payment to each identified Utility

Company. In most cases, payment of additional amounts above the proposed Adequate Assurance

is unnecessary. The Debtor has a good payment history with all of the Utility Companies and has

a long history of timely payment to these entities.


9
 All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Utilities Motion and incorporated herein by reference.


FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 38
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 39 of 46



         101.      I anticipate that the cash flow from operations, cash on hand, and the assets

described in this Declaration will be sufficient to pay all post-petition obligations to the Utility

Companies.

H.       Emergency Motion for Order Authorizing the Debtor to Pay Pre-petition Sales, Use,
         and Other Taxes And Related Obligations (the “Tax Motion”)10

         102.      By the Tax Motion, the Debtor seeks (a) authority, but not direction, to pay pre-

petition taxes, including, but not limited to, sales and use taxes (the “Sales and Use Taxes”),

employment withholding, payroll and unemployment taxes (the “Employment Taxes”), and all

other applicable taxes (together with any applicable Sales and Use Taxes and Employment Taxes,

the “Taxes”) to the respective taxing authorities (collectively, the “Taxing Authorities”) listed on

Exhibit B of the Tax Motion; (b) authority to pay any pre-petition Taxes for which the applicable

payment was remitted, but had not cleared the Debtor’s bank accounts as of the Petition Date; and

(c) authorization for the Debtor’s banks to receive, honor, process and pay any and all checks

drawn, or electronic fund transfers requested relating to the Taxes.

         103.      The relief is being requested as certain taxes may constitute “trust fund” taxes and

thus are not property of the Debtor’s estate, and the failure to pay certain taxes could result in a

lien being placed on the Debtor’s property and/or such taxes constitute priority claims. The failure

to pay the Taxes could disrupt the Debtor’s operations devalue its assets and impair its successful

sale efforts.

         104.      To my knowledge, the Debtor has sufficient liquidity to pay such amounts as they

become due in the ordinary course of business. The relief sought in the Tax Motion is necessary




10
  All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Tax Motion, which is incorporated herein by reference.


FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 39
525296.000003 21466574.17
          Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 40 of 46



to the continued operation of the Debtor’s businesses and to preserve the value of the Debtor’s

estate.

I.        Emergency Motion Under 11 U.S.C. § 333 to Excuse the Appointment of a Patient
          Care Ombudsman (the “Ombudsman Motion”)11

          105.     In the Ombudsman Motion, the Debtor requests that the Court excuse the

appointment of a patient care ombudsman (the “Ombudsman”) as set forth in section 333(a)(1) of

the Bankruptcy Code.

          106.     The appointment of an Ombudsman should be excused in this Case because, among

other reasons: (a) the efforts of the Ombudsman would be duplicative of those of the Residents

Council that is represented by its own, independent counsel; (b) this Case was not filed for reasons

relating to patient care or privacy concerns; (c) the Debtor maintains an impeccable history of

patient care, with no compliance or regulatory issues; (d) the Residence Agreements are being

assumed by the Purchaser without modification; (e) the Debtor’s current Plan has a confirmation

deadline that is less than seventy-five (75) days from the Petition Date; and (f) the Debtor has

obtained sufficient post-petition financing to continue operating and providing the same high level

of care to its Residents, as it has since its inception.

J.        Application to Approve Agreement with Epiq and Appoint Epiq as Claims, Noticing,
          Soliciting, and Balloting Agent (the “Section 156(c) Application”)12

          107.     In its Section 156(c) Application, the Debtor requests the entry of an order

approving the appointment of Epiq as the Claims, Noticing, Soliciting and Balloting Agent for the

Debtor. If approved, Epiq will assume full responsibility for, among other things, the distribution



11
   All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Ombudsman Motion, which is incorporated herein by reference.
12
   All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Section 156(c) Application, which is incorporated herein by reference.



FIRST DAY DECLARATION – ROBICHAUX                                                                           Page 40
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 41 of 46



of filings and notices, solicitation and balloting regarding any chapter 11 plan and disclosure

statement filed in this Case.

         108.      Based on all engagement proposals obtained and reviewed, Epiq’s rates are

competitive and reasonable given Epiq’s quality of services and expertise. The terms of Epiq’s

retention are set forth in the Engagement Agreement attached as Exhibit C to the Section 156(c)

Application.

K.       Emergency Motion to Establish Deadlines for Filing Proofs of Claim and Approving
         the Form and Manner of Notice Thereof (the “Bar Date Motion”)13

         109.      In the Bar Date Motion, the Debtor seeks a Court Order setting the Claims Bar

Date, the Governmental Bar Date, as well as other Bar Dates. The Debtor’s proposed Bar Dates

comply with all Bankruptcy Rules and will allow the Debtor to effectively and efficiently

administer its estate for the benefit of all creditors and interest holders.

         110.      Setting a Claims Bar Date is important in this Case. The Debtor intends to hold an

auction for the sale of the Debtor’s assets and/or equity interests as soon as possible after the

Petition Date. Thus, setting a Claims Bar Date will allow the Debtor to quickly and efficiently

identify liabilities of the estate, while meeting the requirements of Bankruptcy Rule 2002 to give

creditors and interest holders an opportunity to file their Proofs of Claims and protect their

interests, as appropriate.

L.       Emergency Motion for Entry of an Order Authorizing the Debtor to (a) Maintain,
         Administer and Modify Medical Payment Refund Programs and Practice; and (b)
         Honor Obligations Related Thereto (the “Overpayment Refund Motion”)14




13
  All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Bar Date Motion, which is incorporated herein by reference.

14
  All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Overpayment Refund Motion, which is incorporated herein by reference.

FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 41
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 42 of 46



         111.      In the Overpayment Refund Motion, the Debtor seeks authority to continue to

operate its Medical Payment Refund Program in the ordinary course of business, regardless of

whether such overpayments were received pre- or post-petition. As detailed in the Overpayment

Refund Motion, such relief is warranted under section 105 and 363 of the Bankruptcy Code as a

valid use of the Debtor’s business judgment.

         112.      Specifically, as part of the Medical Payment Refund Program, the Debtor maintains

a balance account for each Resident and tracks the account in the Debtor’s Resident ledger,

including any Medical Refunds due back to such Resident, after all charges and payments have

been reconciled. Amounts due to Residents are recorded as a refund liability in the Debtor’s

general ledger. The Debtor reviews accounts that have credit balances and either issues a credit to

the Resident or Third-Party Payor’s account, or, as appropriate, a check to the obligee to cover the

Medical Refund.

M.       Motion for Order Excusing Certain Residents from Filing Proofs of Claim with
         Respect to Entrance Fees (the “Resident Claim Requirement Waiver Motion”)

         113.      In the Resident Claim Requirement Waiver Motion, the Debtor seeks an order from

the Court excusing Residents from being required to file proofs of claim, if such proofs of claim

only relate to the Residents’ Entrance Fees.

         114.      Such relief is warranted because the Stalking Horse, or any other Successful Bidder,

is assuming the Residence Agreements in full, and thus the Resident Refunds will be paid in full,

as and when they come due according to the Residence Agreement.

N.       Emergency Motion for an Order Authorizing the Debtor to (I) Escrow Post-Petition
         Entrance Fees and (II) Refund Certain Entrance Fees (the “Escrow Motion”)15




15
  All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Escrow Motion, which is incorporated herein by reference.

FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 42
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 43 of 46



         115.      In the Escrow Motion, the Debtor seeks authorization to (a) deposit all Entrance

Fees collected post-petition in connection with Residence Agreements into a newly established

Escrow Account; (b) designate an Escrow Agent; (c) amend the new Residence Agreements with

an addendum providing that New Residents are entitled to refunds of their respective Entrance

Fees during the pendency of this Case, if, before consummation of the Plan, (1) the New Resident

elects to leave the Facility or such Resident passes away and (2) such New Resident is otherwise

entitled to a refund of all or a portion of his or her Entrance Fee; (d) permit the Escrow Agent to

refund Entrance Fees held in the Escrow Account to the respective New Resident or beneficiaries

upon a Refund Event; and (e) require the Escrow Agent to pay the Entrance Fees upon a Trigger

Event.

         116.      The Debtor submits that the requested relief is necessary because Entrance Fees

required under the Residence Agreements are the lifeblood of the Debtor’s operations. Entrance

Fees account for a significant portion of the Debtor’s annual operating budget and the collection

of such amounts is critical to the Debtor’s ability to reorganize, including its ability to continue as

a going-concern. Providing the relief requested in this Motion maintains the status-quo pending a

resolution of this Case.

         117.      Upon confirmation of the Plan or a disposition of all or substantially all of the

Debtor’s assets, the Escrow Agent will disburse the Entrance Fees to the Debtor pursuant to further

order of this Court. Moreover, upon a Refund Event, the Entrance Fees will be returned from the

Escrow Account to the New Resident who made such payments. Any restriction preventing the

Debtor from guaranteeing prospective Residents that their Entrance Fees will be escrowed would

have a devastating effect on the Debtor’s operations. Accordingly, the Debtor seeks authorization




FIRST DAY DECLARATION – ROBICHAUX                                                              Page 43
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 44 of 46



to escrow all Entrance Fees received post-petition in order to protect the New Residents’ interest

with respect thereto.

         118.      The requested relief is necessary to provide assurance to New Residents that the

Debtor’s bankruptcy Case will not affect such New Residents’ right to a refund. Any negative

publicity suggesting that the Debtor is in bankruptcy will necessarily deter prospective Residents

from entering into new Residence Agreements, which are the precursors to the Debtor’s receipt of

future Entrance Fees.

O.       Emergency Motion to (A) Implement Certain Notice Procedures; and (B) Implement
         Procedures to Maintain and Protect Resident Information (the “Notice Procedures
         Motion”)16

         119.      In the Notice Procedures Motion, the Debtor requests that the Court (a) approve the

proposed notice procedures described in the Notice Procedures Motion; and (b) authorize the

implementation of procedures to protect confidential information of the Debtor’s Residents as

required by HIPAA.

         120.      Specifically, in the ordinary course of operating the Facility and providing care for

its Residents, HIPAA requires that the Debtor maintain the confidentiality of certain information.

However, the Debtor recognizes that such requirements may conflict with its duty to disclose

certain information under the Bankruptcy Code, including, without limitation, the duty to file a list

of creditors under section 521(a)(1)(A) and a list of schedules of assets and liabilities under section

521(a)(1)(B)(i).        Accordingly, the Debtor seeks authorization to implement the Resident

Confidentiality Procedures.




16
  All capitalized terms used in this Section not expressly defined in this Declaration shall have the same meaning as
ascribed in the Notice Procedures Motion, which is incorporated herein by reference.

FIRST DAY DECLARATION – ROBICHAUX                                                                          Page 44
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 45 of 46



                                            CONCLUSION

         121.      Approval of the First Day Motions is in the best interest of the Debtor, its estate

and its creditors.

         122.      I have reviewed this Declaration and hereby declare under penalty of perjury that

the foregoing is true and correct and within my own personal knowledge.




FIRST DAY DECLARATION – ROBICHAUX                                                             Page 45
525296.000003 21466574.17
         Case 19-20063 Document 19 Filed in TXSB on 02/08/19 Page 46 of 46



              8
Executed this ______ day of February, 2019.




                                              Louis E. Robichaux IV
                                              Chief Restructuring Officer
                                              SQLC Senior Living Center at Corpus
                                              Christi, Inc. d/b/a Mirador




FIRST DAY DECLARATION – ROBICHAUX                                          Page 46
525296.000003 21466574.16
